May 31, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
           ROSEMARY HARRISON AND LESLIE WILLIAMS, Appellants

NO. 14-11-01047-CV                            V.

                     LANSBOUROUGH APARTMENTS, Appellee
                       ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 1, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We order appellants, Rosemary Harrison and Leslie Williams, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.